Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 1 of 25




                          EXHIBIT B:

 SUMMARY OF REASONS FOR TERMINATING EACH JUDGMENT

               (Ordered by Year Judgment Entered)
        Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 2 of 25



        UNITED STATES v. MASSACHUSETTS FOOD COUNCIL, INC., ET AL.
                             Civil Action No. 1592

Year Judgment Entered: 1941

Section of Judgment Retaining Jurisdiction: Section VIII

Description of Judgment: Concerning retail and wholesale grocery products, this judgment’s
most notable provisions prohibited the defendants from fixing prices.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Most defendants likely no longer exist.
   •   Judgment terms prohibit acts the antitrust laws already prohibit (price fixing).

Public Comments: None




                                                                                             B-2
        Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 3 of 25



         UNITED STATES v. NATIONAL UNIT DISTRIBUTORS, INC., ET AL.
                             Civil Action No. 2514

Year Judgment Entered: 1943

Section of Judgment Retaining Jurisdiction: Section V

Description of Judgment: In this judgment, defendant distributors of dinnerware were enjoined
from, among other things, fixing prices; securing certain exclusive distribution and advertising
rights; agreeing not to advertise for any other person; entering into any agreement not to
compete; coercing any person to deal or refrain from dealing with any other person; threatening
or maintaining any suit based on a claim of exclusive right to any method of distributing
dinnerware; and claiming that any copyright includes an exclusive right to use any method of
distributing dinnerware.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.

Public Comments: None




                                                                                              B-3
        Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 4 of 25



UNITED STATES v. GRINDING WHEEL MANUFACTURERS ASSOCIATION, ET AL.
                            Civil No. 6636

Year Judgment Entered: 1947

Section of Judgment Retaining Jurisdiction: Section X

Description of Judgment: Issued against five manufacturers of abrasive devices and an
association of manufacturers, this judgment orders dissolution of the association; requires each
defendant to revise its price lists individually; and prohibits any agreements among
manufacturers fixing prices, discounts, or other terms of sale, or establishing classifications of
customers.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Judgment terms largely prohibit acts the antitrust laws already prohibit (price fixing and
       market allocation).

Public Comments: None




                                                                                                B-4
        Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 5 of 25



       UNITED STATES v. BOSTON FRUIT & PRODUCE EXCHANGE, ET AL.
                              Civil No. 7734

Year Judgment Entered: 1949

Section of Judgment Retaining Jurisdiction: Section XVI

Description of Judgment: Issued against egg wholesalers, a produce exchange, and their
associations, this judgment prohibits price fixing, limits the type of information that the
exchange and market reporters can disseminate, limits the kind of data to be supplied by dealers
to market reporters and analysts, and prohibits the sale of eggs by the use of formulas based upon
a premium or discount above or below high or low market reports or averages thereof. The
judgment also required the exchange to adopt regulations aligned with certain provisions of the
decree.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Judgment terms largely prohibit acts the antitrust laws already prohibit (price fixing).

Public Comments: None




                                                                                                  B-5
        Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 6 of 25



UNITED STATES v. WOMEN’S SPORTSWEAR MANUFACTURERS ASSOCIATION,
                                ET AL.
                         Civil Action No. 4029

Year Judgment Entered: 1950

Description of Judgment: Concerning women’s sportswear, this judgment nullifies an unlawful
contract entered into on October 17, 1944; prohibits exclusive servicing agreements for stitching;
and prohibits price fixing for stitching.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Most defendants likely no longer exist.
   •   Judgment terms largely prohibit acts the antitrust laws already prohibit (price fixing).

Public Comments: None




                                                                                                  B-6
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 7 of 25



UNITED STATES v. MINNESOTA MINING AND MANUFACTURING COMPANY, ET
                                  AL.
                         Civil Action No. 8119

Year Count 2 Judgment Entered: 1950

Year Count 1 Judgment Entered: 1950

Paragraph of Count 2 Judgment Retaining Jurisdiction: Paragraph 12

Section of Count 1 Judgment Retaining Jurisdiction: Section XII

Description of Judgments: Concerning abrasives, the Count 2 judgment declared certain patent
and other agreements unlawful; nullified the agreements; and prohibited continuing or renewing
the agreements. The judgment also, among other things, ordered the dissolution of one defendant
and prohibited certain price discrimination. The Count 1 judgment ordered the unwinding of a
patent pooling arrangement and required the defendants to license the relevant patents on fair
terms without discrimination thereafter.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Patents at issue have expired.

Public Comments: None




                                                                                           B-7
        Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 8 of 25



           UNITED STATES v. BOSTON MARKET TERMINAL CO., ET AL.
                              Civil Action No. 6070

Year First Final Judgment Entered: 1951

Year Second Final Judgment Entered: 1953

Section of First Final Judgment Retaining Jurisdiction: Section XIII

Section of Second Final Judgment Retaining Jurisdiction: Section XIII

Description of Judgment: Under this judgment, a fruit and vegetable terminal is enjoined, with
limited exceptions, from refusing to admit as a member any person desiring to act as a receiver;
enjoined from acting as a receiver or engaging in any business activity other than that presently
conducted by it; and ordered to cancel a provision of a lease contract with a railroad and to make
every reasonable effort to maintain space and facilities on property of the railroad adequate to
accommodate additional members. The members of the terminal are enjoined from entering into
any agreement to use or refrain from using any specified type of transportation. The terminal and
its members are enjoined from requiring any member to direct the shipment of any produce of
the members to the terminal, restraining the right of any member to engage in any type of
business activity outside the terminal, and requiring the payment by any member of any charge
that is discriminatory in favor of one member against another; from entering into any
understanding with any person not a member having the effect of fixing any of the rules or
practices of the members of the terminal; from adopting any rules that have the effect of
restricting the right of any member to receive, sell, or ship by truck; and from entering into any
understanding that has the effect of restraining the right of any member to use any type of
transportation, giving any such person any control in the operations of the terminal or its
members, and subjecting the terminal or its members to any charge for using or to refrain them
from using any particular type of transportation.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.

Public Comments: None




                                                                                              B-8
        Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 9 of 25



                 UNITED STATES v. H. P. HOOD & SONS, INC., ET AL.
                              Civil Action No. 7866

Year Final Judgment Entered: 1952

Year Order Modifying Judgment Entered: 1973

Section of Final Judgment Retaining Jurisdiction: Section IX

Page of Order Modifying Judgment Retaining Jurisdiction: Page 1

Description of Judgment: This judgment’s most notable substantive provisions cancelled two
contracts, required a corporate defendant to divest several country milk receiving stations, and
prohibited various means of the corporate defendant and its owner opening another country milk
receiving station.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.

Public Comments: None




                                                                                             B-9
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 10 of 25



          UNITED STATES v. UNITED SHOE MACHINERY CORPORATION
                             Civil Action No. 7198

Year Final Decree Entered: 1953

Year Supplemental Judgment Entered: 1969

Year First Order Entered: 1975

Year Second Order Entered: 1975

Paragraph of Final Decree Retaining Jurisdiction: Paragraph 23

Section of Supplemental Judgment Retaining Jurisdiction: Section XIII

Description of Judgment: This judgment contains many substantive provisions regarding shoe
machines, including a requirement that the defendant divest itself of specified shoe machine
assets to an eligible purchaser in a specified manner. Due to automatic termination clauses in the
supplemental judgment, the only remaining provisions are in the 1975 orders, which perpetually
prohibit the defendant and any entity owning more than 1,000 shares of the defendant from
acquiring the assets that the shoe-machine assets that the defendant was required to divest.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.

Public Comments: None




                                                                                             B-10
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 11 of 25



        UNITED STATES v. LAWRENCE FUEL OIL INSTITUTE, INC., ET AL.
                           Civil Action No. 55-544-M

Year Judgment Entered: 1955

Section of Judgment Retaining Jurisdiction: Section VIII

Description of Judgment: Concerning fuel oil, this judgment’s most notable provisions
prohibited the defendants (including 12 individuals) from fixing prices or group boycotting.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Most defendants likely no longer exist.
   •   Judgment terms prohibit acts the antitrust laws already prohibit (price fixing and group
       boycott).

Public Comments: None




                                                                                               B-11
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 12 of 25



   UNITED STATES v. LOWELL FUEL OIL DEALER ASSOCIATES, INC., ET AL.
                        Civil Action No. 55-586-W

Year Judgment Entered: 1955

Section of Judgment Retaining Jurisdiction: Section VIII

Description of Judgment: Concerning fuel oil, this judgment’s most notable provisions
prohibited the defendants (including seven individuals) from fixing prices or group boycotting.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Most defendants likely no longer exist.
   •   Judgment terms prohibit acts the antitrust laws already prohibit (price fixing and group
       boycott).

Public Comments: None




                                                                                             B-12
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 13 of 25



   UNITED STATES v. HAVERHILL FUEL OIL DEALERS’ ASSOCIATION, ET AL.
                         Civil Action No. 55-532-S

Year Judgment Entered: 1956

Section of Judgment Retaining Jurisdiction: Section VIII

Description of Judgment: Concerning fuel oil, this judgment’s most notable provisions
prohibited the defendants (including five individuals) from fixing prices or group boycotting.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Most defendants likely no longer exist.
   •   Judgment terms prohibit acts the antitrust laws already prohibit (price fixing and group
       boycott).

Public Comments: None




                                                                                             B-13
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 14 of 25



  UNITED STATES v. GOLD FILLED MANUFACTURERS ASSOCIATION, INC., ET
                                    AL.
                         Civil Action No. 56-295 W

Year Judgment Entered: 1957

Section of Judgment Retaining Jurisdiction: Section X

Description of Judgment: Concerning gold filled and rolled gold plate sheet, wire, and tubing,
this judgment’s most notable provisions prohibited the defendants from fixing prices.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Judgment terms prohibit acts the antitrust laws already prohibit (price fixing).

Public Comments: None




                                                                                            B-14
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 15 of 25



  UNITED STATES v. NEW ENGLAND CONCRETE PIPE CORPORATION, ET AL.
                         Civil Action No. 57-631-A

Year First Final Judgment Entered: 1957

Year Second Final Judgment Entered: 1959

Section of First Final Judgment Retaining Jurisdiction: Section X

Section of Second Final Judgment Retaining Jurisdiction: Section XIII

Description of Judgments: Concerning concrete pipe, these judgments’ most notable provisions
prohibited the defendants from fixing prices, allocating markets, rigging bids, and group
boycotting. The judgments also nullified several contracts and prohibited any future contracts
that bestowed certain exclusive manufacturing rights.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Judgment terms largely prohibit acts the antitrust laws already prohibit (price fixing,
       market allocation, bid rigging, group boycott).

Public Comments: None




                                                                                                 B-15
        Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 16 of 25



       UNITED STATES v. CONCRETE FORM ASSOCIATION OF CENTRAL NEW
                              ENGLAND, ET AL.
                            Civil Action No. 57-216-S

Year Judgment Entered: 1958

Section of Judgment Retaining Jurisdiction: Section IX

Description of Judgment: In this judgment, a regional trade association of concrete form
suppliers and contractors, two contracting firms, and four individuals who had been officers,
directors, or committee members of the association were prohibited from fixing prices or rigging
bids for concrete form work. In addition, the judgment ordered the dissolution of the trade
association.

Reasons Judgment Should Be Terminated:

   •    Judgment more than ten years old.
   •    Most defendants likely no longer exist.
   •    Judgment terms prohibit acts the antitrust laws already prohibit (price fixing and bid
        rigging).

Public Comments: None




                                                                                                 B-16
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 17 of 25



       UNITED STATES v. WHITIN BUSINESS EQUIPMENT CORPORATION
                          Civil Action No. 58-567-A

Year Judgment Entered: 1960

Section of Judgment Retaining Jurisdiction: Section IX

Description of Judgment: In this judgment, a manufacturer of rotary offset duplicating machines
was prohibited from price fixing, allocating markets, and restricting imports and exports.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Judgment terms largely prohibit acts the antitrust laws already prohibit (price fixing and
       market allocation).

Public Comments: None




                                                                                             B-17
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 18 of 25



        UNITED STATES v. THE LAKE ASPHALT AND PETROLEUM CO. OF
                          MASSACHUSETTS, ET AL.
                           Civil Action No. 59-786-W

Year Final Judgment Entered: 1960

Year Final Judgment Against Koppers Co. Entered: 1960

Year Final Judgment Against Allied Chemical Corp. Entered: 1960

Section of Final Judgment Retaining Jurisdiction: Section IX

Section of Final Judgment Against Koppers Co. Retaining Jurisdiction: Section IX

Section of Final Judgment Against Allied Chemical Corp. Retaining Jurisdiction: Section IX

Description of Judgments: In these judgments, sellers of asphalt were prohibited from making or
influencing noncompetitive bids, quotations, prices, contract conditions, or sales; from allocation
of territories or customers; from refraining or inducing others to refrain from bidding; and from
exchanging information about prices or bids.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Judgment terms prohibit acts the antitrust laws already prohibit (price fixing, market
       allocation, and rigging bids).

Public Comments: None




                                                                                                B-18
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 19 of 25



                UNITED STATES v. ALLIED CHEMICAL CORP., ET AL.
                            Civil Action No. 59-784-S

Year Final Judgment Entered: 1960

Year Stipulation Modifying Final Judgment Against Defendant Allied Chemical Corporation
       Entered: 1961

Year Stipulation Modifying Final Judgment as to Defendant Koppers Company Entered: 1961

Section of Final Judgment Retaining Jurisdiction: Section IX

Description of Judgment: In this judgment, vendors of road tar have been prohibited from
influencing or suggesting noncompetitive pricing; from entering into agreements or
understandings regarding price fixing, allocation of territories or customers, refraining from
bidding, or submitting noncompetitive bids; from exchanging price information, except in
connection with good faith negotiations between vendors; and from exchanging or disclosing
information regarding bids or bidding intentions.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Judgment terms prohibit acts the antitrust laws already prohibit (price fixing, market
       allocation, and rigging bids).

Public Comments: None




                                                                                                B-19
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 20 of 25



         UNITED STATES v. BITUMINOUS CONCRETE ASSN., INC., ET AL.
                           Civil Action No. 59-785-M

Year Judgment Entered: 1960

Section of Judgment Retaining Jurisdiction: Section X

Description of Judgment: In this judgment, sellers of bituminous concrete and a trade association
were prohibited from making or influencing noncompetitive bids, quotations, prices, or sales;
from allocation of territories or customers; from refraining or inducing others to refrain from
bidding; and from exchanging information about prices or bids.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Judgment terms prohibit acts the antitrust laws already prohibit (price fixing, market
       allocation, and rigging bids).

Public Comments: None




                                                                                                B-20
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 21 of 25



                      UNITED STATES v. ALLIED APPLIANCE CO.
                               Civil Action No. 62-482-F

Year Judgment Entered: 1962

Section of Judgment Retaining Jurisdiction: Section IX

Description of Judgment: This judgment prohibited a wholesaler from entering into any
agreement with retail customers fixing prices, profit margins, or other terms for the sale of
electrical appliances to third persons, or boycotting any retail customer. Also, the judgment
prohibited the wholesaler from refusing to sell appliances to any customer because of the
customer’s refusal to agree or adhere to any prohibited agreement.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   Judgment terms prohibit acts the antitrust laws already prohibit (price fixing and group
       boycott).

Public Comments: None




                                                                                                B-21
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 22 of 25



         UNITED STATES v. ASIATIC PETROLEUM CORPORATION, ET AL.
                           Civil Action No. 70-1807-M

Year Judgment Entered: 1971

Section of Judgment Retaining Jurisdiction: Section VIII

Description of Judgment: Concerning distillate and residual fuel oil, this judgment required a
divestiture. The judgment also included various time-limited provisions protecting the
independence and viability of the divested company.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   All substantive terms of judgment have been satisfied.

Public Comments: None




                                                                                             B-22
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 23 of 25



         UNITED STATES v. CONVERSE RUBBER CORPORATION; ELTRA
                           CORPORATION, ET AL.
                           Civil Action No. 72-2075-J

Year Judgment Entered: 1972

Section of Judgment Retaining Jurisdiction: Section VII

Description of Judgment: Concerning canvas–rubber footwear, this judgment required a
divestiture. The judgment also included various time-limited provisions protecting the
independence and viability of the divested company.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   All substantive terms of judgment have been satisfied.

Public Comments: None




                                                                                         B-23
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 24 of 25



                    UNITED STATES v. CITIES SERVICE CO., ET AL.
                              Civil Action No. 68-213-S

Year Judgment Entered: 1975

Section of Judgment Retaining Jurisdiction: Section XII

Description of Judgment: Concerning retail-outlet gasoline, this judgment required a divestiture.
The judgment also included various time-limited provisions protecting the independence and
viability of the divested company.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   All substantive terms of judgment have been satisfied.

Public Comments: None




                                                                                             B-24
       Case 1:19-mc-91219-ADB Document 1-2 Filed 05/21/19 Page 25 of 25



                    UNITED STATES v. THE GILLETTE COMPANY
                             Civil Action No. 68-141-G

Year Judgment Entered: 1975

Section of Judgment Retaining Jurisdiction: Section XVI

Description of Judgment: Concerning electric shavers, this judgment required a divestiture. The
judgment also included various time-limited provisions protecting the independence and viability
of the divested company.

Reasons Judgment Should Be Terminated:

   •   Judgment more than ten years old.
   •   All substantive terms of judgment have been satisfied.

Public Comments: None




                                                                                           B-25
